UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-02898_ ­­ Value Line US Government Money Market Fund,Inc. (Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31, 2012 Date of reporting period: June 30,2012 Item I.Reports to Stockholders. A copy of the Semi- Annual Report to Stockholders for the period ended 6/30/12 is included with this Form INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 S E M I –A N N U A L R E P O R T J u n e 3 0, 2 01 2 DISTRIBUTOR EULAV Securities LLC Value Line U.S. Government Money Market Fund, Inc. 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary An investment in Value Line U.S. Government Money Market Fund, Inc. is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00086628 Value Line U.S. Government Money Market Fund, Inc. To Our Value Line U.S. Government To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six months ended June 30, 2012. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. For the six months ended June 30, 2012, the total return of the Value Line U.S. Government Money Market Fund was 0.01% as compared to the Lipper average U.S. Government money market fund return of 0.01% for the same six-month period*. The Federal Reserve Board’s policy of keeping short interest rates low that has been in place since 2009 has continued throughout this year, and is expected to be in place through 2014. Consequently money market fund rates have remained consistently low. As a result, similar to many other money market funds, the Advisor has continued its policy of waiving its management fee within this extremely low short-term rate environment. The Advisor is also exploring strategic alternatives for the fund, such as a merger with another money market fund, which would benefit shareholders. As of June 30, 2012, the total net assets of the Fund were $67.1 million and the average days to maturity was 30 days. The fund continues to maintain a strong credit quality/low risk profile. We invest in the highest quality securities while looking for opportunities for yield enhancement. U.S. Government and U.S. Agency obligations comprise more than 90% of holdings as of June 30, 2012. The remaining assets are invested in top tier commercial paper rated at least A-1/P-1 by S&P and Moody’s, respectively All of us at the Advisor recognize that it has been difficult navigating the capital markets in 2012, and appreciate having had the opportunity to serve your investment needs. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Liane Rosenberg Liane Rosenberg, Portfolio Manager * Lipper Money Market Funds invest in high quality financial instruments rated in the top two investment grades with dollar-weighted average maturities of less than 90 days with the intent of maintaining a constant NAV. An investment cannot be made in a Lipper average. 2 Value Line U.S. Government Money Market Fund, Inc. Money Market Fund Shareholders Economic Highlights (unaudited) The first half of 2012 saw a robust U.S. stock market, with the S&P 500 returning 9.49% for the period. The strength of the market was evident despite some strong headwinds, including a weakening outlook for global economic growth. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Italy, and Spain. Tough austerity measures have been implemented but it is still unclear as to the timetable for the resolution of the debt crisis most severely affecting southern Europe. At home, GDP grew 2.0% for the first quarter of the year, slowing to 1.5% for the second quarter. A sluggish labor market remains the primary stumbling block for the U.S. economy which seems to be in the summer doldrums. Employment growth averaged 75,000 per month in the second quarter, down from a monthly average of 226,000 in the first quarter. The higher jobs number of the first quarter did allow for a modest improvement in the overall unemployment rate, dropping from 8.5% at year-end 2011 to 8.2% on June 30, 2012. Weakness in overall job creation has led to a decline in consumer confidence in 5 of the last 6 months. However, despite this decline in consumer confidence, consumers have reported no plans to slash their spending, although spending dropped slightly in May, the first drop in 11 months. It is critical that consumers continue to spend as they account for 70% of economic activity. Falling prices at the pump may continue to provide spending support for this critical component of economic growth. In addition to lower gas prices, the housing market has been a bit of a bright spot for the consumer, albeit in selective areas of the country. There have been recent signs of recovery including sales of new single family homes in May that were at its highest level in more than two years. May’s much bigger than expected increase also reduced the supply of newly built houses to its lowest point since before the housing crisis. While homebuilding is unlikely to take off until the unemployment rate recedes, the reduced supply of homes may pave the way for some firming of housing prices. U.S. Treasury bond prices also defied those investors expecting a weakened performance from the U.S. government’s loss of it AAA rating last year from the Standard and Poor’s rating agency. The other major rating agencies, Moody’s and Fitch, maintained their AAA ratings for U.S. government debt. Many investors were drawn to the relative safety of U.S. Treasury bonds amidst the uncertainty of world economic events. While the 10- year U.S. Treasury bond hovered around a 2% yield in the first quarter, it had touched a 1.5% yield by June. 3 Value Line U.S. Government Money Market Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2012 through June 30, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Expenses Beginning Ending paid during account value account value period 1/1/12 1/1/12 6/30/12 thru 6/30/12* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.10% multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line U.S. Government Money Market Fund, Inc. Schedule of Investments (unaudited) Principal Maturity Amount Yield† Date Value U.S. GOVERNMENT AGENCY AND OBLIGATIONS (24.8%) $ Federal Home Loan Bank Discount Notes % 9/5/12 $ Federal Home Loan Bank Discount Notes 9/5/12 Federal Home Loan Bank Discount Notes 9/14/12 Federal Home Loan Bank Discount Notes 12/19/12 Federal Home Loan Mortgage Corporation Discount Notes 7/2/12 Federal Home Loan Mortgage Corporation Discount Notes 8/31/12 Federal Home Loan Mortgage Corporation Discount Notes 9/10/12 Federal Home Loan Mortgage Corporation Discount Notes 9/24/12 Federal Home Loan Mortgage Corporation Discount Notes 10/1/12 Federal Home Loan Mortgage Corporation Discount Notes 10/11/12 Federal Home Loan Mortgage Corporation Discount Notes 11/19/12 Federal Home Loan Mortgage Corporation Discount Notes 12/3/12 Federal Home Loan Mortgage Corporation Discount Notes 12/17/12 Federal National Mortgage Association Discount Notes 8/8/12 Federal National Mortgage Association Discount Notes 12/5/12 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Amortized Cost $16,669,105) COMMERCIAL PAPER (8.7%) Abbot Laboratories 7/17/12 Bank of Nova Scotia NY 7/24/12 Brown-Forman Corp. 7/20/12 Emerson Electric Co. 7/3/12 General Electric Capital Co. 8/16/12 JPMorgan Chase & Co. 7/2/12 MetLife Short Term Funding LLC 8/6/12 Northwest Natural Gas Co. 7/9/12 Novartis Securities Investment Ltd. 8/6/12 TOTAL COMMERCIAL PAPER (Amortized Cost $5,809,451) REPURCHASE AGREEMENT (66.3%) With Morgan Stanley, 0.14%, dated 06/29/12, due 07/02/12, delivery value $44,500,519 (collateralized by $39,820,000 U.S. Treasury Notes 3.1250% due 05/15/21, with a value of $45,544,666) TOTAL REPURCHASE AGREEMENTS (Amortized Cost $44,500,000) TOTAL INVESTMENT SECURITIES (99.8%) (Cost $66,978,556) See Notes to Financial Statements. 5 Value Line U.S. Government Money Market Fund, Inc. June 30, 2012 Principal Maturity Amount Yield† Date Value CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.2%) $ NET ASSETS (100.0%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($67,097,778 ÷ 67,132,861 shares outstanding) $ † The rate shown on discount securities represents the yield or rate at the end of the reporting period. See Notes to Financial Statements. 6 Value Line U.S. Government Money Market Fund, Inc. Statement of Assets and Liabilities at June 30, 2012 (unaudited) Assets: Investment securities, at value (Cost - $22,478,556) $ Repurchase agreement (Cost - $44,500,000) Cash Receivable from Adviser Prepaid expenses Receivable for capital shares sold Interest receivable Total Assets Liabilities: Payable for capital shares redeemed Dividends payable to shareholders 46 Accrued expenses: Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.10 par value (authorized 2 billion shares, outstanding 67,132,861 shares) $ Additional paid-in capital Undistributed net investment income Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share $ Statement of Operations for the Six Months Ended June 30, 2012 (unaudited) Investment Income: Interest $ Expenses: Advisory fee Auditing and legal fees Printing and postage Transfer agent fees Registration and filing fees Custodian fees Insurance Directors’ fees and expenses Other Total Expenses Before Fees Waived and Custody Credits Less: Reimbursement by the Adviser ) Less: Advisory Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 7 Value Line U.S. Government Money Market Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended June 30, 2012 (unaudited) and for the Year Ended December 31, 2011 Six Months Ended June 30, 2012 Year Ended (unaudited) December 31, 2011 Operations: Net investment income $ $ Distributions to Shareholders: Net investment income ) ) Net realized gain from investment transactions — ) Net decrease in net assets from distributions to shareholders ) ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends and distributions to shareholders Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Decrease in Net Assets ) ) Net Assets: Beginning of period $ $ End of period $ $ Undistributed net investment income, at end of period $ $ See Notes to Financial Statements. 8 Value Line U.S. Government Money Market Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies The Value Line U.S. Government Money Market Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as an open-end, diversified management investment company. The Fund’s investment objective is to secure as high a level of current income as is consistent with preservation of capital and liquidity. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: Securities held by the Fund are valued on the basis of amortized cost, which approximates market value and does not take into account unrealized gains or losses. This involves valuing an instrument at cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating interest rates on the market value of the instrument. The valuation of securities based upon their amortized cost is permitted by Rule 2a-7 under the Investment Company Act of 1940, as amended. The rule requires that the Fund maintain a dollar-weighted average portfolio of 60 days or less, purchase instruments that have remaining maturities of 13 months or less only, and invest only in securities determined by the Board of Directors to be of good quality with minimal credit risks. The Directors have established procedures designed to achieve these objectives. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 — Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of June 30, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets U.S. Government Agency Obligations $
